Order filed November 20, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00613-CR
                                    ____________

                       GREGORY T. JOSEFSBERG, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No. 9
                               Harris County, Texas
                          Trial Court Cause No. 1816811


                                         ORDER

       Appellant’s brief was filed November 9, 2012. The court has determined that
appellant has not substantially complied with Rule 9 of the Texas Rules of Appellate
Procedure. In particular, appellant’s brief does not contain appellant’s signature. See Tex.
R. App. P. 9.1; see also Tex. App.—Houston [14th Dist.] Loc. R. 4(f) (governing
signatures on electronically filed documents). The brief also fails to include a certificate
of service. See Tex. R. App. P. 9.5(d)-(e). In addition, the brief is not double-spaced. See
Tex. R. App. P. 9.4(d).
      Accordingly, pursuant to Rules 9.4(i) and 38.9(a), the court STRIKES appellant’s
brief filed November 9, 2012, and orders appellant to file a corrected brief conforming to
Texas Rule of Appellate Procedure 9 and 38 on or before December 7, 2012. See Tex. R.
App. P. 9.4(i), 38.9(a). If the corrected brief is filed after December 1, 2012, the new
requirements set out in the amendments to Rule 9 concerning the length of briefs must be
followed. See Tex. R. App. P. 9.4(i) (eff. Dec. 1, 2012) (limiting computer-generated
briefs to 15,000 words and requiring a certificate stating the number of words in the
document).



                                     PER CURIAM




                                            2